Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 13-16  rejected under 35 U.S.C. 103 as being unpatentable over Worrall et al. (US 2017/0181216 hereafter Worrall) in view of Sharma et al. (US 2020/0008255 hereafter Sharma). 
For claim 11, 15 and 16, Worrall discloses a receiver (UE Figure 3) that receives a Radio Resource Control  RRC message (RRCConnectionReestablishment from eNB Figure 3) related to configuration information ([0093] new or reconfigured SeNB) of a second radio base station (SeNB) for a split bearer ([0060]) that splits from the second radio base station toward a first radio base station (bearers provided from both MeNB/SeNB with fallback bearer [0060]), and a processor ([0113] e.g. hardware) that releases resources ([0066] release SCell) related to a radio link of the second radio base station ([0061] triggered by UE) based on the RRC message (RRCConnectionReestablishment [0061]) when a radio link failure (UE detecting radio link failure [0061]) in the second radio base station is detected (triggering connection re-establishment procedure on bearer SRB1 [0061]); and
	a transmitter (UE Figure 3) that transmits failure information (e.g. RRCConnectionReestablishmentRequest from UE Figure 3) related to the radio link failure to the first base station (triggered by UE [0061]), wherein the RRC message (RRCConnectionReestablishment Figure 3) is information based on the failure information (Figure 3).


Worrall teaches split bearers [0060] but does not explicitly disclose in the drawings one that splits from the second radio base station, a configuration known in the art as “primary SCell”.

However, Sharma in the same field of handling split bearers teaches  a receiver (e.g. 104 Figure 1) that receives an RRC message (4 Figure 6 RRCConnectionReconfiguration) related to configuration information of a second radio base station ([0048] SCG change procedure)  for a split bearer (Xnew Figure 5) that splits from the second radio base station toward a first radio base station ([0043] possible change from X1 layer of LTE), and a processor that releases resources related to a radio link of the second radio base station ([0047] RLC for SCG is released) based on the RRC message (Figure 6) when a radio link failure (PDCP rollover) in the second radio base station is detected ([0052] PDCP rollover event for SCG split bearer).
It would have been obvious to one of ordinary skill in the art, to adopt Sharma’s teaching of a PSCell in a split bearer reconfiguration scenario in dual connectivity to share resources and enhance efficiency [0003]. 


For claim 13, Worrall discloses wherein, the processor (UE Figure 3) releases the resources related to the radio link of the second radio base station ([0066] release the SCell) even when the user equipment is not allowed to release the resources ([0091] release SCell but retain SCG bearer configuration) related to the radio link of the second radio base station (configuration of the SeNB is maintained during re-establishment procedure [0059] “special cell” maintained for future use). 

For claim 14, Worrall discloses  the processor (UE Figure 3) configures the split bearer in which the released radio link ([0066] SCell released) is reused (SeNB bearer  when re-connecting (re-establishment procedure Figure 3) to the same second radio base station (Figure 3 maintaining the same SeNB).

Response to Arguments

On page 7, Applicant states that “it is undisputed that Worrall does not teach a split bearer that splits from the second radio base station ...”. It appears most if not all of Applicant’s arguments follows from this premise.

In reply,  upon further review of Worrall, Examiner does not agree with Applicant’s conclusion. As discussed in paragraph 3 of this Office Action, the split bearer that splits from the primary SCell is also known as a secondary base station special cell [Worrall 0016]. Worrell refers to split bearer from this “special cell” in [0026], [0034], [0045] and maintaining the split bearer and SCG (special cell) bearer configuration in the UE during RRC re-establishment procedure [0091 Worrall]. 

On page 7-8, Applicant appears to further argue that Worrall’s master node split bearer is incompatible with Sharma’s secondary node split bearer. 

In reply,  Applicant’s argument appears to be based on a faulty premise that Worrall does not teach a “special cell” split bearer. Sharma’s Figure 5 is introduced to illustrate the concept of a SCG split bearer more explicitly in combination with Worrall’s from both the MeNB and a SeNB [0060 Worrall].

Sharma
    PNG
    media_image1.png
    196
    301
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M./Examiner, Art Unit 2415       

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415